Title: To Thomas Jefferson from Joseph Fenwick, 8 December 1790
From: Fenwick, Joseph
To: Jefferson, Thomas



Sir
Bordeaux 8 Decemr. 1790.

Annexed are duplicates of the two last letters I had the honor to write you. Since, we are assured of a peace between the Southern Powers of Europe, tho’ as yet they have not began to disarm their Navies in this Country or in Spain but have ceased to encrease them.
The Commerce of France exists now in a very loose situation the National Assembly not having as yet fixed the basis on which it is to be conducted. Their Committee of commerce has reported a Tarif for the Import and Export and have reported in favor of a prohibition of all foreign Oils I suppose to oblige the Dunkirk Nantuckettmen. On the Tarif of duties, the general commerce of the nation has been consulted, who have remonstrated for a more or less revision from all the trading Towns. I hope I shall obtain a general remonstrance from this Town against the prohibition of American oils as the one I have presented to the Chamber of Commerce was favorably received by them and is now in the hands of a comittee to revise. I also proposed a Petition against the exclusive privileges given the Nantuckett Company but the Chamber of Commerce thought that unnecessary, not doubting but their privileges woud fall of course with all others in the Kingdom of a partial nature and have confined the memoir on that business to the suspension of American Oils untill the french fishery shou’d be in a situation to supply the necessary quantity for the consumption of the Country.
I have wrote on the subject of oils, at same time exposing the situation, and manner in which the Nantuckett company carryed on the Fishery, to all the American Consuls and Vice Consuls as well as our Correspondents in the different ports of France concerned in trading to America, praying them to endeavor to prevail on the merchants of their respective Towns to remonstrate against the prohibition of American Oils, and in favor of a free Tobacco Trade, what success it will have I can’t say.
As the general regulations of Commerce of this Country are yet in embryo, I have nothing further to remark on that subject without anticipating the disposition of the National Assembly. I am in Correspondence with Mr. Short on the subject and shall obey whatever he may please to suggest. I send you by this opportunity a few of the latest Gazettes and have the honor to be with the highest respect Sir Your most obedient and most humble Servant,

Joseph Fenwick

